Citation Nr: 1103748	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-10 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a right arm/shoulder 
disorder, to include on a secondary basis. 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran served on active military service from August 1976 to 
June 1977. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  By that rating action, 
the RO, in part, denied entitlement to TDIU.  This appeal also 
stems from a June 2008 rating action, when the RO continued a 10 
percent rating assigned to the service-connected low back 
disorder and denied service connection for a right shoulder/arm 
disorder, to include on a secondary basis.  The Veteran appealed 
the RO&IC's May 2006 and June 2008 rating actions to the Board. 

In January 2010, the Veteran failed to appear for a hearing 
before a Veterans Law Judge at the RO&IC in Philadelphia, 
Pennsylvania.  Thus, not having received a request for 
postponement and pursuant to 38 C.F.R. § 20.704(d)(2010), the 
Board will proceed with its adjudication of the appeal "as though 
the request for a hearing had been withdrawn."  Id. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
RO&IC/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The service-connected lumbar strain has been manifested by 
subjective complaints of moderate, constant low back pain without 
radiculopathy into the lower extremities; there is objective 
evidence of forward flexion of the thoracolumbar spine to 90 
degrees and minimal muscle spasms without evidence of any 
abnormal spinal contour or gait. 

2.  The preponderance of the competent and credible medical 
evidence of record does not show that the Veteran's right/arm 
shoulder disorder, currently diagnosed as right shoulder strain, 
is etiologically related to, or has been aggravated by, his 
service-connected right foot disorder and/or the use of a cane 
for his service-connected low back disorder. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the schedular criteria for an 
increased rating in excess of 10 percent for lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235- 5243 (2010).

2.  The criteria for the establishment of service connection for 
a right shoulder/arm disorder are not approximated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 
3.102, 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (Court) (as noted by 
citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.  





The VCAA is not applicable, however, where further assistance 
would not aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

In pre-adjudication letters dated in January and March 2008 the 
RO&IC provided notice to the Veteran regarding what information 
and evidence is needed to substantiate these claims.  The RO&IC 
also specified what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, and 
the need for him to advise VA of or submit any further evidence 
that pertains to the claims.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO&IC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the January and March 2008 letters, notice was provided 
prior to the appealed June 2008 rating action.  Id.

Regarding the increased evaluation claim, in Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Federal 
Circuit found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a claim:  
(1) the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic code 
under which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Id.  Here, via 
a May 2009 letter, the RO informed the Veteran of the Vazquez 
requirements.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (those five elements include: Veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, via 
March 2006, January 2008, March 2008 and May 2009 letters, VA 
informed the Veteran of the Dingess elements with respect to the 
increased evaluation and secondary service connection claims.

The RO&IC has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claims analyzed 
below.  The record includes service treatment records, as well as 
post-service private and VA examination medical reports and 
Social Security Administration records.  In April 2008 and March 
2009, VA examined the Veteran to determine the current severity 
of his service-connected lumbar spine disability and etiology of 
the diagnosed right shoulder strain.  Copies of the above-cited 
VA examination reports are contained in the claims files.

The Board finds that there is no further assistance that would be 
reasonably likely to substantiate the claims analyzed below.



II. Merits Analysis

(i) Increased Evaluation Claim

The Veteran contends that his service-connected lumbosacral 
strain is more severely disabling than that reflected by the 
currently assigned 10 percent evaluation.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999); but see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (regarding staged ratings in 
cases where service connection had previously been established, 
such as in the Veteran's case).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion, such as here, requires 
adequate consideration of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2010);  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2010).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The third 
step of this inquiry requires the Board to weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 

The service-connected lumbosacral strain has been assigned a 10 
percent disability rating under Diagnostic Code 5237.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237. 

Under Diagnostic Codes 5235-5242, a 10 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.

The next higher, 20 percent evaluation is assigned where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242. Neurological 
manifestations of a spine disability are entitled to separate 
evaluation under the appropriate code.  Id.
The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that 
normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees and extension, bilateral lateral flexion, 
and bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Id.

The Board finds that the preponderance of the competent and 
credible evidence of record is against an increased evaluation in 
excess of 10 percent for the Veteran's service-connected 
lumbosacral strain.  In order to obtain the next higher 
evaluation of 20 degrees, the evidence would have to show forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  This has not been demonstrated by the 
evidence of record.  Upon evaluation by VA in January 2008 and 
March 2009, the Veteran demonstrated forward flexion of the 
thoracolumbar spine to 90 degrees; a combined range of motion of 
the thoracolumbar spine was to 240 degrees.  

While these same VA examination reports contain clinical findings 
of minimal muscle spasms, they were not of such severity to 
result in an abnormal gait or spinal contour--criteria necessary 
for a 20 percent rating under the above-cited rating criteria.  
While the Veteran presented to both examinations with a mild 
antalgic gait and cane, he ambulated without the use of the cane.  
In addition, although he claimed to have used a lumbar brace, he 
did not present to either examination with it or any other 
assistive device (e.g., wheelchair).  Id.  

The preponderance of the evidence of record is against an 
increased rating of 20 percent under the general rating formula 
pertaining to injuries of the spine.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242.

Further, regarding the rating criteria pertaining to 
intervertebral disc syndrome (IVDS), which evaluates the 
disability based on incapacitating episodes, the Board again 
finds that an initial 20 percent evaluation is also not 
warranted.  In this case, in order to warrant a 20 percent 
evaluation for IVDS, the evidence would have to demonstrate 
incapacitating episodes having a total duration of at least two 
(2) weeks but less than four (4) weeks during the previous 12 
months.  During both of the above-cited VA examinations, the 
Veteran stated that he had never had any incapacitating episodes 
during the previous 12-month period.  

Thus, the evidence does not show, and the Veteran does not 
contend otherwise, that for the appeal period, he has experienced 
incapacitating episodes having a total duration of at least two 
(2) weeks but less than four (4) weeks during the previous 12 
months as a result of her service-connected low back disability.  
As such, the Board finds that a higher 20 percent evaluation is 
not warranted based on incapacitating episodes.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010).

Also considered have been the Veteran's chronic complaints of 
moderate, constant  low back pain, and the potential additional 
limitation of the lumbar spine functioning.  There is, however, 
insufficient objective evidence to conclude that the Veteran's 
low back pain is associated with such additional functional 
limitation as to warrant increased compensation pursuant to 
provisions of 38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Despite the Veteran's subjective 
complaints of moderate and constant low back pain during the 
January 2008 and March 2009 VA examinations, he demonstrated full 
forward flexion of the lumbar spine to 90 degrees.  In addition, 
on range of motion of the lumbar spine, there was only evidence 
of mild or nominal pain that was not additionally limited by 
pain, weakness or lack of endurance.  The Veteran denied having 
had any flare-ups of pain.  Id. 

There is no basis for a staged rating(s) pursuant to Hart for the 
service-connected lumbosacral strain.  Rather, the above-cited 
lumbar spine symptomatology is essentially consistent and fully 
contemplated by the assigned 10 percent disability rating 
assigned for the period on appeal.

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id. 

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record. Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required. In the second step of the inquiry, however, 
if the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms." 38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by 
symptomatology contemplated by the rating criteria.  Referral for 
consideration of an extraschedular rating is not warranted.

(ii) Secondary Service Connection Claim

The record does not demonstrate nor does the Veteran contend that 
his current right arm/shoulder disorder had its onset during 
military service or within the initial post-service year.  
Instead, he contends that it is secondary to this service 
connected right foot disorder and/or the use of a cane for his 
service-connected low back disorder.  (See 21-4138, Statements in 
Support of Claims, dated and signed by the Veteran in December 
2007 and August 2008).  

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2008) and compensation is 
payable for the degree of aggravation of a nonservice- connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2010).

The private and VA medical evidence of record reflects that the 
Veteran has been diagnosed with right shoulder strain.  (See 
April 2008 VA examination report). Thus, the Veteran's claim 
hinges on whether there is competent medical evidence of record 
showing that the right shoulder strain is etiologically related 
to, or has been permanently aggravated by, the service-connected 
right foot disorder and/or the use of a cane for his service-
connected low back disorder.  The Board finds that the 
preponderance of the competent and credible medical evidence of 
record is against the claim for service connection for a right 
arm/shoulder disorder on a secondary basis.  

There are two VA medical opinions of record and they are against 
the claim.

In April 2008 and March 2009, the same VA physician opined that 
the Veteran's right shoulder disorder had not been "caused by," 
was "a result of" and that there was no "connection" (April 
2008) between the service-connected right foot disorder or the 
use of a cane for his service-connected low back disorder.  (See 
April 2008 and March 2009 VA examination reports, respectively).  

The April 2008 opinion finding "no connection" between the 
service-connected right foot disorder and the Veteran's right 
shoulder strain plainly indicates that the examiner found no 
evidence of aggravation between the two disabilities.  The above-
cited VA opinions were provided after a physical evaluation of 
the Veteran's right shoulder and review of the claims files.  
More importantly, the VA examiner provided a complete rationale 
for his opinions stated, relying on and citing to the records 
reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Here, the VA examiner specifically indicated that in 
formulating his opinions, he had relied on the fact that the 
Veteran's right shoulder joint was not a weight-bearing joint in 
relation to his mechanics and that he had ambulated without the 
use of a cane during the March 2009 VA examination.  

There is no other opinion, private or VA, that refutes the above-
cited VA examiner's opinions and that is supportive of the claim.  
Thus, the most probative medical evidence of record shows no 
relationship between the Veteran's currently diagnosed right 
shoulder strain and his service-connected right foot disorder 
and/or the use of a cane for his service-connected low back 
disorder.  Thus, service connection on a secondary basis is not 
warranted.

The Veteran is competent to provide statements concerning factual 
matters of which he has firsthand knowledge (i.e., experiencing 
or observing pain in the Veteran's feet and shortness of breath).  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertion is not competent medical evidence to 
support a finding that his right shoulder strain is secondary to, 
or has been aggravated by, his service-connected right foot 
disorder and/or the use of a cane for his service-connected low 
back disorder.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

The Veteran has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent opinion 
as to actual diagnoses and/or medical causation.  See Barr, 
supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding 
Veteran competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) ((cautioning that lay 
testimony that Veteran suffered a particular illness (bronchial 
asthma) was not competent evidence because matter required 
medical expertise)).

As there is no competent medical evidence of record to support 
the claim for service connection for a right arm/shoulder 
disorder, to include as secondary to the service-connected right 
foot disorder and/or the use of a cane for his service-connected 
low back disorder, the preponderance of the evidence is against 
the claim, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An increased rating for lumbosacral strain is denied. 

Service connection for a back disorder, to include on a secondary 
basis, is denied.


REMAND

The Board has determined that additional substantive development 
is necessary prior to appellate review of the claim of 
entitlement to TDIU. 

On his Application For Increased Compensation Based on 
Unemployability, received by VA in February 2004, the Veteran 
reported having last worked in "security" in February 2004, and 
that his service-connected right foot disorder had prevented him 
from following any substantially gainful occupation.  He also 
indicated that he had earned a high school general equivalency 
diploma (GED).  

The claims files also contains a July 2006 Social Security 
Administration (SSA) award determination reflecting that that 
agency had found the Veteran to be disabled as of February 27, 
2004 based on primary and secondary diagnoses of other 
unspecified arthropathies and affective; or mood disorders, 
respectively.  (See SSA Award determination, dated in July 2006).  
Recently, however, the Veteran reported to the March 2009 VA 
examiner that he was employed in "security."  (See March 2009 
VA examination report).  Under these circumstances, the Veteran 
should once again be asked to complete an updated TDIU 
application, VA Form 21- 8940.  

Accordingly, the case is REMANDED to the RO&IC/AMC for the 
following action:

1  The Veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

2.  If and only if the RO receives a 
current VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, reflecting that 
the Veteran is currently unemployed or 
marginally employed, should he be scheduled 
for an examination to determine the basis 
of his unemployability, to specifically 
address whether or not he is unable to 
obtain or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities (italics 
added for emphasis).  A complete rationale 
should be supplied for any opinion 
rendered.

3.  When the actions requested have been 
completed, the RO&IC/AMC must undertake any 
other indicated development deemed to be 
appropriate under the law.
Then, the RO&IC/AMC should readjudicate 
the issue of entitlement TDIU.

4.  The RO&IC/AMC must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that any examination report does not 
contain sufficient detail, the RO&IC/AMC 
must take any appropriate action by return 
of that report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2010) (if the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.).  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to TDIU.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his TDIU claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his  
claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


